


Exhibit 10.12

 

AMERISOURCEBERGEN CORPORATION

 

RESTRICTED STOCK UNIT AWARD TO EMPLOYEE

 

Participant:

 

Number of Restricted Stock

Units Granted:

 

Date of Grant:

 

Vesting Date:

 

RECITALS

 

This Restricted Stock Unit Award (the “Award Agreement”) is made by
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), pursuant
to the AmerisourceBergen Corporation Equity Incentive Plan, as amended (the
“Plan”).  The Board of Directors of the Company has directed the Compensation
and Succession Planning Committee (the “Committee”) to administer the Plan.

 

WHEREAS, the Company has agreed to grant to the Participant Restricted Stock
Units (as defined below), subject to certain restrictions and on the terms and
conditions contained in this Award Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan.  As used herein:

 

(a)         “Award” means an award of Restricted Stock Units hereby granted.

 

(b)         “Date of Grant” means the date on which the Company awarded the
Restricted Stock Units to the Participant pursuant to the Plan.

 

(c)          “Vesting Period” means, with respect to each Restricted Stock Unit,
the period beginning on the Date of Grant and ending on the third anniversary
thereof.

 

(d)         “Restricted Stock Units” means the Restricted Stock Units which are
the subject of the Award hereby granted.

 

(e)          “Shares” mean shares of the Company’s Common Stock.

 

2.                                      Grant of Restricted Stock Units. 
Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Participant the Restricted Stock Units.  Each
Restricted Stock Unit represents an unfunded unsecured right of the Participant,
upon vesting of the Restricted Stock Unit, to receive one Share.

 

3.                                      Vesting.  Subject to the terms and
conditions set forth herein and in the Plan, the Restricted Stock Units shall
become 100% vested on the last day of the Vesting Period (the “Vesting Date”);
provided, however, the Participant has remained continuously employed by the
Company from the Date of Grant through the Vesting Date; and provided, further,
that if the Participant ceases to be employed by the Company prior to the
Vesting Date as a result of his death or Disability, the Restricted Stock Units
subject to this Award Agreement shall become 100% vested as of the date of such
cessation of employment.  Solely for purposes of this Award Agreement,
employment with the Company will be deemed to include employment with any
Subsidiary of the Company (for only so long as such entity remains a Subsidiary
of the Company).

 

--------------------------------------------------------------------------------


 

4.                                      Forfeiture of Restricted Stock Units. 
If at any time the Participant is no longer serving the Company as an employee
for any reason other than death or Disability during the Vesting Period, the
Restricted Stock Units shall be forfeited by the Participant and deemed canceled
by the Company.  Notwithstanding the foregoing, in the event that the
Participant’s employment with the Company terminates during the Vesting Period
due to the Participant’s Voluntary Retirement, then the Restricted Stock Units
shall continue to vest as if the Participant had continued in active employment
with the Company.  For purposes of this Agreement, “Voluntary Retirement” means
any voluntary termination of employment by the Participant after reaching age 62
and completing sixty months of continuous service with the Company or its
Subsidiaries.

 

5.                                      Rights of Participant.  The Participant
shall not have the rights of a stockholder of the Company with respect the
Shares represented by the Restricted Stock Units, including, without limitation,
the right to vote the Shares represented by the Restricted Stock Units, unless
and until such Shares have been delivered to the Participant in accordance with
Paragraph 9.

 

6.                                      Dividend Equivalents.  The Participant
shall not receive cash dividends on the Restricted Stock Units, but instead
shall, with respect to each Restricted Stock Unit, be entitled to a cash payment
from the Company on each cash dividend payment date with respect to the Shares
with a record date occurring at any time following the Date of Grant but prior
to the date that the Shares represented by the Restricted Stock Units are
delivered to the Participant in accordance with Paragraph 9.  Such cash payment
shall be equal to the dividend that would have been paid on the Share
represented by each Restricted Stock Unit.  Cash payments for each cash dividend
payment date with respect to the Shares with a record date occurring prior to
the date that the Shares represented by the Restricted Stock Units are delivered
to the Participant in accordance with Paragraph 9 shall be accrued until such
delivery date and paid to the Participant at the same time delivery of the
Shares represented by the Restricted Stock Units is made to the Participant in
accordance with Paragraph 9.

 

7.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Committee at 1300
Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

8.                                      Securities Laws, etc.  The Committee may
from time to time impose any conditions on the Restricted Stock Units, and the
Shares represented by the Restricted Stock Units, as it deems necessary or
advisable to ensure that the Plan and this Award satisfy the conditions of
Rule 16b-3, and that such Shares are issued and resold in compliance with the
Securities Act of 1933, as amended.  The Company may require that the
Participant represent that the Participant is holding the Shares for the
Participant’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the Committee
deems appropriate.

 

9.                                      Delivery of Shares.  Notwithstanding any
provision of this Award Agreement or the Plan to the contrary (other than
Section 10 hereof and Section 15 of the Plan), the Shares represented by the
Restricted Stock Units (or such other consideration as permitted by
Section 18(b) of the Plan) that have become nonforfeitable shall only be
delivered to the Participant on the earlier of: (a) the Vesting Date; (b) the
date that the Participant’s employment with the Company ceases due to the
Participant’s death or Disability; (c) the date of a Change in Control that
occurs after the Date of Grant if such Change in Control constitutes a “ change
in the ownership or effective control” or a “ change in the ownership of a
substantial portion of the assets” within the meaning of Treas. Reg.
1.409A-3(i)(5) and if the Participant has satisfied the conditions for Voluntary
Retirement on or prior to the date of such Change in Control; or (d) if the
Participant has not satisfied the conditions for Voluntary Retirement on or
prior to a Change in Control that occurs after the Date of Grant, as of the
earlier of (i) the date that the Participant first satisfies the conditions for
Voluntary Retirement following such Change in Control, (ii) the date that the
Restricted Stock Units become vested pursuant to Section 18(a) of the Plan or
(iii) the date that the Board or the Committee exercises its discretion to vest
and deliver such Shares (or other consideration) to the Participant pursuant to
Section 18(b) of the Plan.  Notwithstanding the above, in the event that the
Shares (or other consideration) are deliverable as a result of the Participant’s
termination of employment, such Shares (or other consideration) will only be
delivered if such termination of employment constitutes a “separation from
service” within the meaning of Treas. Reg. 1.409A-1(h) and, to the extent
required in order to avoid an additional tax to the Participant under
Section 409A of the Code, such Shares will be delivered no earlier than the
first day of the seventh month following such “separation from service.”  The
certificates for such Shares will be delivered without payment from the
Participant and without any legend or restrictions, except for such restrictions
as may be imposed by the Committee, in its sole judgment, under Paragraph 8,
provided that no certificates for Shares will be delivered to Participant until
appropriate arrangements have been made with the Company for the withholding of
any taxes which may be due with respect to such Shares.  The Company may
condition delivery of certificates for Shares upon the prior receipt from the
Participant of any undertakings which it may determine are required to ensure
that the certificates are being issued in compliance with federal and state
securities laws.  The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share on the Vesting Date (or the date

 

2

--------------------------------------------------------------------------------


 

that the Participant’s employment with the Company ceases due to the
Participant’s death or Disability, if earlier) determined by the Committee.

 

10.                               Special Forfeiture and Repayment Rules.

 

(a)         The Participant hereby acknowledges and agrees that in the event
that the Participant experiences a Triggering Event (as defined in the Plan) and
unless the Committee or its delegate determines otherwise, then:

 

(i)                                                 any of the Restricted Stock
Units that remain unvested as of the date the Committee or its delegate
determines that the Participant has experienced a Triggering Event, and any
Restricted Stock Units that have so vested but the Shares represented by such
Restricted Stock Units have not yet been delivered in accordance with Section 9,
shall be immediately and automatically forfeited; and

 

(ii)                                             if the Restricted Stock Units
have vested and the Shares represented by such Restricted Stock Units have been
delivered to the Participant in accordance with Section 9 within the 12-month
period immediately prior to the date of the acts or omissions that gave rise to
such Triggering Event or anytime thereafter, within 10 days of receiving written
notice from the Company that a Triggering Event has occurred, the Participant
shall deliver to the Company a number of unrestricted Shares equal to the number
of Shares delivered to the Participant in respect of the Restricted Stock Units
during such period; provided that if, at the time delivery of the Shares by the
Participant is required, the Participant cannot deliver a number of unrestricted
Shares equal to the number of Shares delivered to the Participant in respect of
the Restricted Stock Units during such period, in addition to the delivery of
the number of unrestricted Shares by the Participant at such time, the
Participant shall be required to pay to the Company an amount equal to the
product of the number of such Shares delivered to the Participant in respect of
the Restricted Stock Units during such period (less the number of Shares
contemporaneously delivered by the Participant to the Company), multiplied by
the Fair Market Value of one Share as of the date the Restricted Stock Units
became vested.

 

(b)         The Committee or its delegate shall determine in its sole discretion
whether a Triggering Event has occurred with respect to the Participant.

 

(c)          The Participant hereby acknowledges and agrees that the
restrictions contained in the Plan are being made for the benefit of the Company
in consideration of Participant’s receipt of the Award.  The Participant further
acknowledges that the receipt of the Award is a voluntary action on the part of
the Participant and that the Company is unwilling to provide the Award to the
Participant without including the restrictions contained in the Plan.

 

(d)         The Participant hereby consents to a deduction from, and set-off
against, any amounts owed to the Participant by the Company or its affiliates
from time to time (including, but not limited to, amounts owed to the
Participant as wages, severance payments or other fringe benefits) to the extent
of the amounts owed to the Company by the Participant under this Award
Agreement.

 

(e)          The Special Forfeiture and Repayments provisions of this Award
Agreement and the Plan are in addition to, not in lieu of, any other obligation
and/or restriction that the Participant may have with respect to the Company,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-competition and non-solicitation obligations contained in an
employment agreement entered into by and between the Participant and the Company
or any of its affiliates.

 

11.      Transferability.  The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 11 shall be void and unenforceable.

 

12.                               Miscellaneous.

 

(a)         The Award granted hereunder shall not confer upon the Participant
any right to continue in the employment of the Company or any subsidiary or
affiliate of the Company.

 

(b)         The Award granted hereunder is subject to the approval of the Plan
by the shareholders of the Company to the extent that such approval (i) is
required pursuant to the rules and regulations of the New York Stock Exchange,
or (ii) is required to satisfy the conditions of Rule 16b-3.

 

3

--------------------------------------------------------------------------------


 

(c)          The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Restricted Stock Units or the delivery of the Shares
represented by the Restricted Stock Units.  The Participant is not relying on
any statements or representations of the Company or any of its agents in regard
to such liability.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s own tax liability that
may arise as a result of the transactions contemplated by this Award Agreement.

 

(d)         The validity, performance, construction and effect of this Award
shall be governed by and determined in accordance with the law of the State of
Delaware, without giving effect to conflicts of laws principles thereof.

 

(e)          The Participant has received a copy of the Plan, a copy of which is
attached hereto, has been provided with the opportunity to read the Plan and is
familiar with the terms and provisions thereof and hereby accepts this Award
subject to all of the terms and provisions of this Award Agreement and the Plan,
including, without limitation, the Special Forfeiture and Repayment provisions
of the Plan.  All decisions or interpretations of the Board or the Committee
upon any questions arising under the Plan or this Award Agreement shall be
binding, conclusive and final.

 

13.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AGREEMENT WITHIN 60 DAYS OF RECEIPT.  IF YOU DO NOT ACCEPT THE TERMS AS
INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE COMMITTEE, TERMINATE AND THE AWARD WILL BE FORFEITED AT MIDNIGHT
ON THE 60TH DAY.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

4

--------------------------------------------------------------------------------
